DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Claims 1-19 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on November 6, 2018 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
4.	Claim 10 is objected to because of the following informalities:  Claim 10 lacks correct punctuation, requiring a period at the end of the claim.
Claim 14 is objected to because of the following informalities:  Line 1 of claim 14 states “wherein valve stem has…” but should read as --wherein the valve stem has…---.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 3, 5-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scaife (US 4,052,986).

6.	With regard to claim 1, Scaife discloses a device for storing and dispensing a pharmaceutical liquid (medicaments; abstract; Figs. 5-7) comprising: A) a substantially rigid elongated container (cylindrical central body portion, 1) defining an interior space (interior of 1; best seen in Fig. 1) and configured to hold the liquid (medicament) therein, having a proximal end (end, 3) and a distal end (end, 2; col. 2, line 65 - col. 3, line 24) with respective openings (‘opening’ in col. 3, line 67 - col. 4, line 2; and discharge aperture, 6) and a passage (interior of 1) extending between the openings, the proximal opening (opening in 3) being closed by a container seal (frangible diaphragm, 21; col. 3, line 67 - col. 4, line 2) and the distal end (2) of the container (1) tapering (at shoulder portion, 4; best seen in Fig. 1) into an applicator tip (at neck, 5; best seen in Fig. 1) which is integral therewith; B) an air valve (valve assembly, 23; best seen in Figs. 6-7) sealingly coupled to the proximal end (3) of the container (1), wherein the air valve (23) comprises a penetrating tip (cutting edge, 26) which can puncture the container seal (21) to enabling air communication (via air-inlet/channel, 28) to be formed through the valve (23) between the interior of the container (1) and the external environment, the valve (23) being positionable in a stored position (best seen in Fig. 6) in which the seal (23) is not punctured by the penetrating tip (26), and in a dispensed position (best seen in Fig. 7) in which the seal (23) is punctured by the penetrating tip (26) and the air communication is formed, and in a sealed position (when valve member, 29 located within 

7.	With regard to claim 3, Scaife further discloses a cap (seen as 23) having a top (top of 23) and side wall (skirt, 24) whose interior is of generally cylindrical configuration (Figs. 5-7) and of diameter slightly greater than the outside diameter of the proximal end of the container (1; Figs. 5-7), said cap (23) being sealingly coupled (via internally threaded portion, 25 and externally threaded portion, 22) to the proximal end (3) of the container (1) and further comprises an air inlet (air-inlet/channel, 28 and chamber, 27; Fig. 6) which opens and permits air communication to be formed when the top of cap (23) is pressed towards the container (1; Fig. 7) and which closes (when 29 located within 27 is in the ‘closed position eliminating or minimizing egress through the air-inlet’) prohibiting air communication when the top of the cap (23) moves away from the container (1; upon varied air pressure; col. 4, lines 3-19).

8.	With regard to claim 5, Scaife discloses that the penetrating tip (26) is located in the interior of the cap (23) extending generally axially from its top so that when the cap (23) is pressed towards the container (1), the penetrating tip (26) punctures the container seal (21; Fig. 7; col. 3, line 67 - col. 4, line 19).

9.	With regard to claim 6, Scaife discloses that the penetrating tip (26) is coupled to the proximal end (3) of the container (1; via 22, 25) situated in the interior of the cap (23) so that when the cap (23) is pressed towards the container (1), the penetrating tip (26) moves towards the container (1) causing it to puncture the container seal (21; Fig. 7; col. 3, line 67 - col. 4, line 19).

With regard to claim 7, Scaife discloses that the air valve (23) further comprises a valve body (skirt, 24 and top of 23) having a top end and a bottom end, wherein the bottom end of the valve body (bottom of 24) and the proximal end (3) of the container (1) are sealingly coupled by an air tight connector (22 with 25, and annular bead, 31 with inwardly projecting ring, 32), and the top end of the valve body has a valve seat (walls of the chamber, 27 which have an inner portion in contact with studs, 30 of valve member, 29), the valve body having a through bore (air-inlet/channel, 28 and interior of 23 which fits around proximal end, 3 of container, 1) extending from the top end to the bottom end of the valve body, wherein the through bore (28 and interior of 23) has an inner wall defining a passage (27) through the valve body (Figs. 6-7; col. 4, lines 3-19).

11.	With regard to claim 8, Scaife discloses that the air valve (23) further comprises a substantially rigid valve stem (studs, 30), wherein the penetrating tip (26) is attached (via 24 and walls of 27, 28) at one end of the valve stem (bottom end of 30) and a cap (valve member, 29) is attached at the opposite end of the valve stem (top end of 30; Figs. 6-7; col. 4, lines 3-19).

12.	With regard to claim 9, Scaife discloses that the valve stem (30) is slidably receivable in the through bore (27, 28) and movable axially in the through bore (27, 28) towards and away from the outer surface of the container seal (21; Figs. 6-7; col. 4, lines 3-19).

13.	With regard to claim 10, Scaife discloses that the penetrating tip (26) is movable perpendicularly to the outer surface of the container seal (21; Figs. 6-7; col. 3, line 67 - col. 4, line 19). 

14.	With regard to claim 11, Scaife discloses that the valve seat (walls of the chamber, 27 which have an inner portion in contact with studs, 30 of valve member, 29) further comprises a cylindrical collar (walls of chamber, 27 connecting the valve seat to the inner surface of top side of 23) projecting upwards 

15.	With regard to claims 12-14, Scaife discloses that the valve stem (30) has a means to form an airtight seal (valve member, 29 sealing against valve seat via varying air pressure through the device causing axial movement of 30 through 27, 28) against the inner wall of the through bore (27, 28; Figs. 6-7; col. 4, lines 3-19).

16.	With regard to claim 16, Scaife discloses that the means to form an airtight seal between the valve stem (30) and through bore (27, 28) comprises a circumferential edge on the valve stem having a seal (29) which can bear against a corresponding seal (inner valve seat) on the inner wall of the through bore (27, 28) to create an air-tight seal (col. 4, lines 13-19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scaife.

18.	With regard to claim 17, while Scaife discloses a method of applying a pharmaceutical liquid (medicinal medium or medicament) to a patient (body cavity such as the colon or vagina; abstract; col. 1, lines 5-8 and 37-47) using a device according to claim 1 (see rejection of claim 1 above; Figs. 5-7), Scaife fails to explicitly disclose topical application of the pharmaceutical liquid.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Scaife to include topical application of the pharmaceutical liquid, in order to utilize the foam medicament introducing device in alternate well-known applications such as topical application to a patient’s skin for subsequent medicament absorption.  Additionally, one having ordinary skill in the art would recognize that the foam medicament being applied by Scaife will absorb through the skin of the colon or vagina during the methods susggested by Scaife in the abstract and column 1, lines 5-8, 37-47.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Scaife in view of Lane (US 2,418,036).

20.	With regard to claim 2, Scaife is silent in regard to the valve further comprising a spring which biases the penetrating tip away from the container seal.
	However, Lane discloses a dispensing casing with valve operating means for a cartridge with a dispensing valve (abstract; Fig. 1), comprising a substantially rigid elongated container (housing, 11) defining an interior space and configured to hold liquid therein, having a proximal end (having closure, 17) and a distal end (having discharge passage, 13), the distal end of the container tapering to an applicator tip (nozzle, 15); and an air valve (valve assembly, 134) coupled to the proximal end of the container (11) utilizing a spring (compression spring, 122) which biases a valve-actuating portion (119) away from a container seal (poppet-type valve, 138; Fig. 6; col. 8, lines 24-56).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve disclosed by Scaife to include a biasing spring, similar to that disclosed by Lane, in order to keep the container seal in a protected position to eliminate any danger of accidentally opening the container seal during handling or shipment of the container, as suggested by Lane in column 8, lines 57-63.

21.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scaife in view of Bartholomew (US PGPUB 2006/0054241).

22.	With regard to claim 4, while Scaife discloses that the air inlet (27, 28) is configured to open by creating a tear (via 26) in the container seal (21) forming air communication when the cap (23) is pressed (Fig. 7; col. 4, lines 3-19), Scaife is silent in regard to the air inlet being configured to close by self-reclosing to return opposite edges of said tear to a substantially contiguous closed condition prohibiting air communication when the cap is not pressed. 

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the container seal disclosed by Scaife to be a self-reclosing container seal, similar to that disclosed by Bartholomew, in order to prevent fluids moving through the device from escaping upon puncturing and after retraction of the penetrating tip, as suggested by Bartholomew in paragraph [0022].

23.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scaife in view of Halili et al. (US PGPUB 2012/0211946).

24.	With regard to claim 15, while Scaife discloses a means to form an airtight seal (valve member, 29 sealing against valve seat via varying air pressure through the device causing axial movement of 30 through 27, 28) between the valve stem (30) and the through bore (27, 28; Figs. 6-7; col. 4, lines 3-19), Scaife is silent in regard to the means to form an airtight seal comprises at least one annular ridge and at least one corresponding annular groove to sealably connect to the annular ridge.
	However, Halili discloses a sealing element for a hollow needle of a fluid infusion device (abstract), wherein a means to form an airtight seal comprises at least one annular ridge (ridge, 724) and at least one corresponding annular groove (groove, 716) to sealably connect to the annular ridge ([0115-0117]; Figs. 19-20).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the means to form an airtight seal disclosed by Scaife to be through the use of an annular ridge and annular groove, similar to that disclosed by Halili, in order to .

Allowable Subject Matter
25.	Claims 18-19 are allowed.

26.	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Scaife (US 4,052,986).
Scaife, while disclosing a similar device for storing and dispensing a pharmaceutical liquid, fails to reasonably disclose or suggest, alone or in combination, at least the claimed combination of structure including a through bore having an inner wall and a seal protruding out from said inner wall, wherein the valve seat includes a resilient engaging means, said engaging means projecting upwards from said valve seat and being of two different heights; wherein the valve stem has a circumferential edge and has seal on said circumferential edge which can bear against a corresponding seal on the inner wall of the through bore; the valve stem further comprising a penetrating tip at bottom end of the stem for puncturing the container seal.
The unique claimed combination of structure exhibits a novel and non-obvious function of the claimed invention; namely, such a combination of structure provides an easy to use and cost effective device to dispense pharmaceutical liquid on a targeted zone of a patient, the device having three configurations for storage, dispensing of the liquid and intermittent stopping of dispensing of the liquid; and wherein the device can be used by one hand of a user and can easily control the dispensing of the liquid by manual control of the valve on the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
27.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Davis et al. (US PGPUB 2004/0267182) discloses a skin antiseptic composition dispenser and methods of use.
	Porter (US 5,638,872) discloses a siphoning device for use in basting, measuring or immiscible liquid separation.
	Faughey et al. (US 6,394,317) discloses a pump dispenser.
	Bird et al. (US PGPUB 2009/0013993) discloses an inhalation device.

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.